Citation Nr: 9901275
Decision Date: 01/20/99	Archive Date: 06/24/99

DOCKET NO.   97-33 750A            DATE JAN 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for frostbite injury.

2. Entitlement to service connection for an ankle disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service with the United States Army from
November 1943 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of rating decisions from the Denver, Colorado, Department of
Veterans Affairs (VA) Regional Office (RO), which denied service
connection for frostbite injury to the feet and for a bilateral
ankle disability.

REMAND

Based on a review of the record it is unclear as to whether the
veteran is seeking service correction for an ankle disability and
for a separate disability due to claimed in-service frostbite of
the feet or whether he is claiming that frostbite caused or
contributed to his ankle disability. That matter should be
clarified.

In October 1978, the veteran filed an initial claim for service
connection claiming inflammation of his legs, which he indicated
began in Maryland in 1944. He abandoned that claim. In a claim
filed in 1994, he claimed service connection for an ankle sprain
which reportedly occurred in April 1943 during training at Fort
Meade, Maryland. His service medical records indicate only that he
was treated for tenosynovitis of the right Achilles tendon in April
1944, with no relevant abnormalities noted on the separation
examination.

The veteran's report of separation in November 1945 indicates the
veteran's military occupational specialty as a Howitzer 155-mm
crewman, rifleman, and light truck driver. He served in the E.T.O.
from May 1944 to July 1945. His battles and campaigns were listed
as Normandy, Northern France, Rhineland and Central Europe and he
received a European African Middle Eastern Theater ribbon, a good
conduct ribbon and a World War II Victory Medal for his service.
The report states that there were no wounds received in action. His
separation qualification record lists his military occupational
specialty as cannoneer in the European Theater of

2 -

Operations (E.T.O.) with a 155 mm gun crew and his duties included
using fixed and semi-fixed ammunition, moving, placing, firing and
withdrawing the piece in combat operations.

When a VA examination was conducted in January 1995, the veteran
indicated that in 1943, his left ankle swelled one day with no
apparent traumatic cause. There was no mention of frostbite. He
said that his ankle still bothered him once in a while, but he
lived with the pain, and that separate from the left ankle pain,
both ankles would swell when he stood on his feet too long. He was
noted to have one plus pitting edema in both lower legs, with good
color and two plus dorsalis pedis pulses. The range of motion of
the right ankle was 10 degrees dorsiflexion and 3 0 degrees plantar
flexion, and was 10 degrees of dorsiflexion and 35 degrees of
plantar flexion in the left ankle. An X-ray examination of the left
ankle showed small inferior and superior osteophytes of the heel
bone. The examiner indicated a diagnosis of history of left ankle
swelling, resolved, with residuals of discomfort and degenerative
changes on X-ray.

In a May 1996 statement, C. R. Herbrandson., M.D., indicated that
examination and X-rays of the veteran's ankles showed degenerative
changes of the joints and that there was a real possibility of them
having started many years ago. However in May 1997, Dr. Herbrandson
stated in May 1996 he treated the veteran for leg pain and noted
swelling in both ankles; he concluded that the veteran developed
swelling of his ankles following frostbite while in World War II
and had had sensitivity to barometric and humidity changes ever
since. Dr. Herbrandson indicated that his notes mention that the
veteran's ankles always bothered him and had been a little swollen
since he froze his foot in the Battle of the Bulge. A copy of the
veteran's actual medical records or the referenced note was not
submitted but could be helpful in deciding the claim. Moreover, the
current record contains no service department information that the
veteran was at the Battle of the Bulge and no attempt has been made
to obtain any verification from official sources.

In view of the above the case is being REMANDED for the following:

3 -

1. The RO should request from the National Personnel Records Center
a copy of any service personnel records or other official
documentation showing that the veteran was at the Battle of the
Bulge, or where he was located from December 16, 1944 to January
25, 1945, or which unit he was assigned to from December 16, 1944
to January 25, 1945, or that otherwise indicate he engaged in
combat with the enemy.

2. The veteran should be asked to identify any doctors or other
medical care providers by whom he was seen for foot or ankle
problems prior to his being seen by Dr. Herbrandson. The RO should
then obtain copies of the veteran's medical records.

3. The RO should request from Dr. Herbrandson a copy of the
veteran's complete clinical records and of the "note" referenced by
Dr. Herbrandson in his May 23, 1997 statement.

4. The veteran should be asked to clarify whether he is claiming
that frostbite caused or contributed to his ankle disability or
whether he is also claiming afoot disability due to frostbite (as
distinct from an ankle disability).

5. Thereafter, any additional indicated development should be
accomplished to include obtaining the opinion of a VA examiner if
warranted. Then the claim should be readjudicated, with
consideration of all applicable laws and regulations, including 38
U.S.C.A. 1154(b) if deemed appropriate. If the benefit sought
remains denied, a supplemental statement of the case should be
issued, with opportunity to respond. The case should then be
returned to the Board.

4 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

JANE E. SHARP 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

5 -

